Citation Nr: 1401914	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as arthritis.

2.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2007, which denied the service connection claims at issue.  

This appeal was previously before the Board in July 2011, at which time it was noted that the issue of whether there is new and material evidence to reopen a claim for service connection for a skin disability included claimed "jungle rot" of the feet.  During the course of the appeal, service connection for diabetes mellitus was granted in a June 2008 rating decision, and with it, for conditions found secondary to diabetes mellitus, including tinea pedis, a skin condition of the feet.  No other skin disorder of the feet has been identified, and, as a result, the Board considers that the matter of service connection for "jungle rot" of the feet has been resolved in the Veteran's favor, and, hence, the issue of service connection for a skin condition no longer includes service connection for a skin condition of the feet, as that issue is moot. 

The July 2011 Board decision denied service connection for a right shoulder disability, a left shoulder disability, a left hand arthritis, a bilateral foot disability to include arthritis or gout, erectile dysfunction, and gastroesophageal reflux disease (GERD).  These decisions are final and will not be revisited.  The Board also determined that new and material evidence had been received to reopen previously denied claims for service connection for a back disability and a skin disability.  The issues of entitlement to service connection for a back disability and a skin disability on a de novo basis were remanded for further development, as was the issue of entitlement to service connection for a right hand disability, claimed as arthritis.  These issues have now been returned to the Board for appellate consideration. 

The Board has reviewed the Veteran's electronic record (Virtual VA & VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Regrettably, the issue of entitlement to service connection for a back disability requires additional development.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right hand trauma for which the Veteran was treated in service resolved without residual disability, and there is no objective medical evidence to confirm a current disability of the right hand.  

2.  The folliculitis and heat rash for which the Veteran was treated during service resolved without residual disability, and competent medical opinion shows that the Veteran does not currently have a chronic disability as a result of the skin conditions treated in service.  

3.  The Veteran had never had a diagnosis of acne or chloracne, or of porphyria cutanea tarda. 

4.  Medical opinion shows that the abscess of the buttock treated during the course of the current claim was not related to the skin conditions treated in service, and was not related to herbicide exposure.  


CONCLUSIONS OF LAW

1.  A right hand disability to include arthritis was not incurred in or aggravated by active service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2013). 

2.  A skin disability, to include as secondary to herbicide exposure was not incurred in or aggravated by active service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The record indicates that prior to the initial adjudication of the claims, the Veteran was provided with complete VCAA notification in letters dated October 2006 and February 2007.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  His VA treatment records have also been obtained for his skin and hand claims.  As requested by the July 2011 remand, the Veteran was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed arthritis of the right hand and a skin disability as a result of active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As these disabilities include arthritis, continuity is for consideration in regards to the Veteran's right hand claim.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Hand

The Veteran believes that he has developed arthritis of his right hand as a result of active service.  He notes that he sustained an injury to this hand in service, and he believes that his current complaints of occasional numbness are the result of that trauma.  

Regarding arthritis, if this disability becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service treatment records show that the Veteran was treated for a trauma to the right hand in July 1968.  There was mild edema, but the hand retained full range of motion with no indication of a fracture.  The examiner wrote that no further treatment was indicated, and the remaining service treatment records are negative for any further treatment or complaints.  The September 1968 discharge examination states that the upper extremities were normal, and the summary of defects and diagnoses did not include a right hand disability.  

The post-service medical records are negative for any evidence of a right hand disability.  VA treatment records dating from 2002 to 2012 are of evidence.  A July 2007 treatment note from the orthopedic clinic shows that the Veteran complained of neck pain and numbness in both arms and hands.  The assessment was a likely rotator cuff tear of the right shoulder.  The remaining VA treatment records fail to show any complaints, treatment, or diagnoses pertaining to the right hand.  

The Veteran was afforded a VA examination of his right hand in November 2011.  The claims folder was reviewed by the examiner, and a physical examination of the right hand was performed.  When asked if the Veteran now has or has ever had a right hand or finger condition, the examiner answered "yes."  This was an acute right hand/finger strain in July 1968, resolved without current illness or limitation.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by active service.  The rationale was that there was no evidence subsequent to the July 1968 trauma either in service or after service of any indication of any condition resulting from the minor trauma to the right hand in July 1968.  The Veteran was said to have occasional numbness of the right index finger, but the examiner indicated this would not be related to the injury in service. 

The Board finds that entitlement to service connection for a right hand disability to include arthritis is not warranted.  The evidence does not demonstrate that the Veteran has a chronic right hand disability due to service.  

The Veteran alleges he participated in combat so that he is entitled to the combat presumption, but he has never specifically claimed that his right hand was injured during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, the service treatment records confirm that the Veteran sustained a trauma to his right hand during service in July 1968.  The circumstances of this trauma were not recorded, and they have not been provided by the Veteran.  The evidence is sufficient to show that the Veteran sustained a right hand injury during service.  

Nonetheless, in order to establish entitlement to service connection, it is not sufficient to show that an injury occurred during service.  It must also be shown that the Veteran currently has a disability that is related to this injury.  In this case there is no evidence of a current right hand disability, and no competent evidence that would relate any current disability to service.  

There is no evidence of a chronic right hand disability within one year of discharge from service.  This precludes entitlement to service connection for arthritis of the right hand on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is also no evidence that the Veteran has ever had a right hand disability at any other time following discharge from service.  The November 2011 VA examination did not have any abnormal findings and was negative for a current disability, and the examiner opined that the Veteran did not have a chronic right hand disability due to service.  

The Board notes the Veteran's sincere belief that he has a chronic disability of the right hand; however, although the Veteran is competent to report his right hand symptoms, the only symptom shown on the most recent examination was occasional numbness of the right index finger.  A competent medical examiner determined that this did not represent a chronic disability of that finger.  There is no evidence that the Veteran has the medical expertise to make such a complex diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran has not submitted any objective medical evidence that he has had a right hand disability at any point during his appeal.  Without objective medical evidence of a current disability, his claim fails under every theory of entitlement.  

Skin Disability

The Veteran contends that he has developed a chronic skin disability due to active service.  He believes this skin disability may be the result of exposure in service to herbicides such as Agent Orange. 

The record shows that the Veteran served in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service connected even though there is no record of such disease during service.  These diseases include chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The service treatment records indicate that the Veteran was seen with several complaints pertaining to his skin during service.  In May 1966 the Veteran was found to have had miliaria profunda of the shoulders, back, arms, and legs for the past two weeks.  This was said to be the result of excessive sweating.  He was given a wash to use when bathing and a cream to treat this rash; however, additional May 1966 records report that the rash was spreading and was becoming infected.  Treatment with the cream was continued, and he was also given a powder and other medications.  By June 1966 the rash was said to be controlled on the trunk but spreading on the legs.  Treatment continued with medication and salt water soaks.  No subsequent treatment for this rash was recorded.  

In December 1967 he was treated for another rash in the pubic area.  This was determined to be ingrown hair and folliculitis.  

The September 1968 discharge examination determined that the Veteran's skin was normal.  

There is no evidence of additional skin problems until many years after discharge from service.  VA treatment records dated May 2002 show that the Veteran was concerned with two skin blemishes on his face that bothered him when he shaved.  Examination showed two very pale brown half centimeter irregular flat plaques, one on each cheek.  The assessment was facial lesions, probably seborrheic keratosis.  These were to be treated with cryotherapy.  

In May 2007, VA treatment records state that the Veteran's skin was without obvious lesion.  There was an approximately two to three centimeter area of induration and tenderness with a purulent opening on the left buttock, and two very small tender nodules on the right buttock.  The assessment was a subcut abscess on the buttocks that had drained spontaneously.  Other May 2007 records state that the Veteran wanted a wart on his right elbow removed.  

The medical records subsequent to May 2007 are negative for any additional skin disabilities.  A May 2008 VA diabetes examination included an examination of the skin, but the only abnormality was the service connected tinea pedis of the feet.  Subsequent treatment records include other examinations of the skin in conjunction with diabetes treatment, and these are negative for a skin disability.

The Veteran was afforded a VA examination of his skin in November 2011.  The claims folder was reviewed by the examiner, who noted the miliaria profunda treated in 1968 and explained that this was heat rash.  The folliculitis in service was also noted.  The May 2007 boils were reported, but the examiner added that there was no other evidence of a chronic recurring rash.  Current examination was negative for a visible skin disability.  The Veteran was specifically noted not to have acne or chloracne and no malignant neoplasms.  The examiner opined that it was not at least as likely as not that the Veteran had a chronic skin disability incurred in or caused by active service.  The rationale was that the skin disabilities treated during service resolved during service and that he did not have any significant documented skin condition and definitely no history, signs, or symptoms of acne.  The examiner added that the Veteran's transient, resolved rash in the military did not cause a chronic disorder nor was likely related to Agent Orange.  Finally, the examiner added that the abscess of the buttock in May 2007 was also not related to Agent Orange exposure.  

In summary, the Veteran's folliculitis and skin rash in service were well documented, diagnosed, and transient, and there was no evidence that either of them were part of a chronic condition.  The examiner stated that his opinion was based on the record review and examination, as well as his medical knowledge and clinical experience.  

As with the Veteran's claim for service connection for a right hand disability, the service treatment records clearly show that he was treated for two separate skin conditions during service.  As with the hand, however, there is no evidence that this resulted in a chronic skin disability that can be related to active service.  

Initially, the Board notes that the November 2011 VA examiner confirmed that the Veteran has never been diagnosed with acne or chloracne.  The record also fails to show symptoms or a diagnosis of porphyria cutanea tarda or any other skin symptoms that can be presumed to be associated with herbicide exposure.  It follows that service connection for these disabilities cannot be presumed.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, there is no evidence that the Veteran currently has a chronic skin disability.  There is no record of the Veteran's seborrheic keratosis after May 2002, and these were apparently removed with cryotherapy.  The only skin disability treated since the Veteran submitted his claim is the abscess on the buttock.  The November 2011 examiner opined that this was not related to either the skin conditions treated during service or to Agent Orange exposure.  This examiner concluded that the Veteran's folliculitis and skin rash in service were transient, and that there was no evidence that either of them were part of a chronic condition.  

The Board does not dispute the Veteran's sincere belief that he has a chronic skin disability, and he is competent to report symptoms that are visible to the laymen such as a rash or other skin lesions.  The Veteran's contentions as to his claimed disability are at best vague, and he has provided few details other than to assert he has or has had a skin disability.  In contrast, a competent medical examiner determined that the skin conditions treated in service were acute and did not result in any chronic disability.  He further opined that the Veteran's abscess was unrelated to herbicide exposure.  There is no evidence that the Veteran has the medical expertise to render an etiological opinion for any current skin condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disability, to include as secondary to herbicide exposure.  


ORDER

Entitlement to service connection for a right hand disability, claimed as arthritis, is denied. 

Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure is denied. 


REMAND

At the November 2011 VA examination, the VA examiner opined that the Veteran's back disability was not related to active service.  The rationale for this opinion states in part that "in fact on first VA visit 11/11/96 veteran told va physician that he had fracture of Lower lumbar vertebra on private job in 1973, 5 years after discharge from military."  

After a careful review of both the paper claims folder and the electronic record, it appears that the November 11, 1996 VA treatment record has not been obtained.  As VA is obligated to obtain all VA treatment records that are potentially relevant, and as the cited examination report appear relevant to the Veteran's back claim, the Board finds that an attempt must be made to obtain the November 11, 1996 VA treatment record before making a final determination in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the November 11, 1996 VA treatment record that references the Veteran's back disability and associate it with the record.  Any additional VA treatment records pertaining to his back disability prior to 2002 should also be obtained.  If it is determined that these records are not available, a formal finding as to their unavailability should be placed in the record.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


